DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US 2015/0275673 A1), hereinafter Koyanagi, in view of Sumi et al. (US 2015/0247221 A1), hereinafter Sumi, both originally of record in the non-final rejection dated December 24, 2020.

Regarding claim 1, Koyanagi teaches a turbine wheel of Ti-Al based alloy ([0025]-[0027]) with a plurality of wing (blade) portions (FIG. 3B; [0146]), comprising in mass%: 28.0-35.0% Al, 1.0-15.0% of at least one selected from the group of Nb, Mo, W, and Ta, 0.1-5.0% of at least one selected from the group consisting of Cr, Mn and V, and 0.1-1.0% of Si with the balance being Ti and unavoidable impurities ([0060]-[0066]; these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03), where an example consists of in mass %: 33.5 Al%, 4.79% Nb, 1.02% C, 0.20% Si, 0.06% O, 0.06% N, balance Ti (Example 1 Table 1; a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I), where O and N are unavoidable impurities ([0088]), and the inside of the alloy is a lamellar structure ([0011]; including the wing [blade] is the tested specimen [0143]; FIG 4B; [0044]), where the crystal grain diameter inside the wing part of the wheel has an average crystal grain this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 “’Average lamellar colony diameter’ … has the same meaning as ‘average crystal grain diameter’”, see instant application [0032]), specifically inside the wing (blade) the crystal grain diameter is 384.5 microns (Example 1 Table 2; a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I).
Koyanagi does not teach each of the turbine-blade corresponding portions has a tip thickness of 0.5-2.0 mm, nor having a turbine blade having a tip thickness of 0.3 mm or more and 1.0 mm or less, which is thinner than the tip thickness of the turbine blade-corresponding portion.
Sumi, in the similar field of endeavor, turbine wheel construction with wings for use in automotive turbochargers (Abstract), teaches the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less ([0010]-[0012]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyanagi to incorporate the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less, taught by Sumi.  The motivation for doing so would have been to detail an appropriate size for the wing and thereby have the strength for use in an automotive turbocharger ([0012]-[0013]).
Regarding “the preform is configured to be subjected to a cutting method that obtains a TiAl turbine wheel having a turbine blade having a tip thickness”, this is product by process language.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In this case, the prior art of Koyanagi in 

Regarding claim 6, Koyanagi teaches a turbine wheel of Ti-Al based alloy ([0025]-[0027]) with a plurality of blade portions (FIG. 3B; [0146]), comprising in mass%: 28.0-35.0% Al, 1.0-15.0% of at least one selected from the group of Nb, Mo, W, and Ta, 0.1-5.0% of at least one selected from the group consisting of Cr, Mn and V, and 0.1-1.0% of Si with the balance being Ti and unavoidable impurities ([0060]-[0066]; these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03) with optional 0.01-0.2% C or 0.005-0.200% B ([0083]-[0085]; these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03), where an example consists of in mass%: 31.8% Al, 76.80% W, 0.89% C, 0.39% Si, 0.08 % C, 0.09% O, 0.06% N, balance Ti (Example 8 Table 1;a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I), where O and N are unavoidable impurities ([0088]), and the inside of the alloy is a lamellar structure ([0011]; including the wing [blade] is the tested specimen [0143]; FIG 4B; [0044]), where the crystal grain diameter inside the wing part of the wheel has an average crystal grain diameter of 100-500 micron (claim 21; [0044]; this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 “’Average lamellar colony diameter’ … has the same meaning as ‘average crystal grain diameter’”, see instant application [0032]), specifically inside the wing (blade) the crystal grain diameter is 328.8 microns (Example 8 Table 2; a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I).
Koyanagi does not teach each of the turbine-blade corresponding portions has a tip thickness of 0.5-2.0 mm, nor having a turbine blade having a tip thickness of 0.3 mm or more and 1.0 mm or less, which is thinner than the tip thickness of the turbine blade-corresponding portion.
; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyanagi to incorporate the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less, taught by Sumi.  The motivation for doing so would have been to detail an appropriate size for the wing and thereby have the strength for use in an automotive turbocharger ([0012]-[0013]).
Regarding “the preform is configured to be subjected to a cutting method that obtains a TiAl turbine wheel having a turbine blade having a tip thickness”, this is product by process language.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In this case, the prior art of Koyanagi in view of Sumi teaches the claimed product, and there is no structural difference between the prior art of record and the recited claim limitation, absent an objective showing by applicant.

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. Applicant appears to argue unexpected results; however, this is not persuasive as the statements offered and single paragraph of the specification cited to do not provide sufficient evidence that the differences are unexpected and unobvious, and of statistical and practical Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784